ON MOTION FOR REHEARING
Following appellant’s motion for rehearing, we have given further study to the wording of Special Issue 5 in the court’s charge and have concluded we were in error in holding in our original opinion of February 24, 1964, that the issue was sufficient.
Plaintiff pleaded “ * * * the price for which said cotton was sold was less than the contract price and was the best and most favorable price that plaintiff could secure for said cotton.” Special Issue 5 only inquired if plaintiff exercised ordinary care in selling the cotton. Neither in said issue nor in any other issue in the charge did the trial court inquire if the rejected cotton was sold for a fair price, the market price or the best price obtainable. The jury could have speculated that exercising ordinary care in selling the cotton would have been complied with by selling it immediately after it was rejected, as soon as convenient or waiting until the price arose again. The issue does not conform to. the case pleaded, is speculative and insufficient for the jury to find from the inquiry if the rejected cotton was sold for a fair price, the market price, or the best price obtainable as required by the authorities. Clearview Louver Window Corporation v. Rubin Glass & Mirror Company, (Tex.Civ.App.), 284 S.W.2d 221 (N.R.E.); Gugenheim v. Hancock, (Tex.Civ.App.), 231 S.W.2d 935 (N.R.E.); Smith v. Ratliff, (Tex.Civ.App.), 157 S.W.2d 945 (N.W.H.) ; Marion v. Bowers, (Tex.Civ.App.), 371 S.W.2d 575 (N.W.H.).
Appellant properly objected to the form of the issue before the case was submitted to the jury and preserved the point in his motion for new trial. Since it was. an issue relied upon by the opposing party,, it was not necessary for him to tender an issue in substantially correct wording. Rule 279 Vernon’s Ann.Tex.Rules.
Accordingly, our opinion of February 24, 1964, is set aside, the judgment is reversed and remanded for a new trial and all costs are assessed against appellee.